Citation Nr: 0713122	
Decision Date: 05/03/07    Archive Date: 05/15/07	

DOCKET NO.  04-36 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches. 

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine. 

3.  Entitlement to an evaluation in excess of 20 percent for 
impingement syndrome of the right shoulder. 

4.  Entitlement to an increased rating for bilateral high 
frequency sensorineural hearing loss, evaluated as 
noncompensably disabling prior to February 7, 2006 and 10 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from October 1983 to 
September 1991, with additional unverified active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In a rating decision of June 2002, the RO denied entitlement 
to service connection for migraine headaches.  The veteran 
voiced no disagreement with that decision, which has now 
become final.  Since the time of the June 2002 rating 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  In February 2004, the RO found 
such evidence neither new nor material, and the current 
appeal ensued.

In the 2004 decision, the RO also confirmed and continued the 
assigned noncompensable evaluation for the veteran's 
bilateral hearing loss disability.  The veteran appealed.  In 
February 2006, the RO increased the evaluation to 10 percent 
effective February 7, 2006.  As such, the issue on appeal is 
as listed on the title page.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

As regards the veteran's claims for increased ratings, the 
Board notes that, on April 19, 2006, there was received at 
the RO additional evidence in the form of letters from the 
veteran's wife and daughter detailing various aspects of the 
veteran's service-connected disabilities.  To date, these 
letters have not been considered in the context of the 
veteran's claims for increased ratings.  Moreover, both 
letters relate to and/or have a bearing on the veteran's 
claims for increased evaluations for service-connected 
degenerative disc disease of the cervical spine, impingement 
syndrome of the right shoulder, and bilateral hearing loss, 
and must, therefore, absent a waiver, be referred to the 
agency of original jurisdiction (in this case, the RO) for 
initial review.  Currently, there exists no written waiver 
(as required by regulation) of the veteran's right of initial 
RO review of the recently-submitted evidence.  38 C.F.R. 
§ 20.1304(c) (2006).  Accordingly, the letters in question 
must be returned to the RO for initial consideration.  

As regards certain other procedural issues, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)] redefined VA's duty to assist a 
veteran in the development of his claims.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Review of the record fails to document that the veteran was 
ever provided with VCAA-complying notice with respect to his 
claim regarding whether new and material evidence has been 
submitted sufficient to reopen his previously-denied claim 
for service connection for migraine headaches.  In that 
regard, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information necessary to reopen a 
previously-denied claim, as well as the information and 
evidence necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decision, and respond with 
a notice letter which describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection which were found insufficient in 
the previous denial.

The Board observes that, while in correspondence of October 
2003, the veteran was provided with a basic description of 
what constitutes "new and material" evidence, he has yet to 
be provided with notice which complies with the newly-
specified criteria as noted in Kent, supra. (i.e., the type 
of evidence which would be new and material based on the 
reasons for the prior denial).  Such notice must be provided 
to the veteran prior to a final adjudication of his current 
claim for service connection for migraine headaches.

Finally, the Board notes that, based on the veteran's DD Form 
214, he had verified active service from October 1983 to 
September 1991.  However, that same DD Form 214 shows an 
additional unverified period or periods of active military 
service.  The veteran himself, at the time of the filing of 
his original claim for compensation, indicated that he had 
served on active duty not only from October 1983 to September 
1991, but from January of 1978 to July of 1982.  Under the 
circumstances, an additional effort will be undertaken to 
verify any unverified period or periods of active military 
service.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should contact the appropriate 
service department and/or record storage 
facility in an attempt to verify any 
unverified period or periods of active 
military service, to include the reported 
period of service from January 1978 to 
July 1982.  Any additional service 
medical records associated with such 
service should also be made a part of the 
veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to February 2006, the date of 
the most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The RO should additionally review the 
veteran's claims file and ensure that the 
veteran is sent a corrected VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the veteran of 
the evidence and information necessary to 
reopen his previously-denied claim (for 
service connection for migraine 
headaches), and which notifies him of the 
evidence and information necessary to 
establish his entitlement to the 
underlying claim for benefits, that is, 
service connection.  The veteran should 
be advised of what constitutes new and 
material evidence sufficient to reopen a 
previously-denied claim in the context of 
evidence of record at the time that the 
prior claim was finally denied.  Finally, 
the veteran should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previously denial, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

4.  The RO should then review the 
veteran's claims, to include the issue of 
whether new and material evidence has 
been submitted sufficient to reopen his 
previously-denied claim for service 
connection for migraine headaches.  
Additionally, for the increased rating 
claims, this review should specifically 
include consideration of the 
aforementioned letters from the veteran's 
wife and daughter.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in 
February 2006.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



